Opinion by
Oklady, P. J.,
A careful examination of all the testimony in this case demonstrates the correctness of the conclusion reached by the learned trial judge in entering judgment non obstante veredicto in the defendant’s favor. The defect complained of was not such that the supervisors could reasonably have anticipated. Repairs to the bridge had been recently made, and the cause of this accident was not at that time apparent nor could it have been anticipated. The encroachment on the earth fill of the abutment and roadway was evidently due to the water in the stream, of which there was no informing evidence until the weight of the horse broke the crust of the overlying cover. And there was no visible evidence on the surface *160of the highway of the latent defect underneath it which could have been observed by a physical examination of the surface. It could only have been discovered by tearing up the roadway proper, and such a standard of care would impose too harsh a rule, and would cause a township to be an insurer of the safety of pedestrians. The defect as testified to by the witness of an occurrence two days before the accident, on a road which is admitted to be neither a much travelled one, nor in a thickly settled community, could not be held to be constructive notice to the supervisors of a condition of which they were bound to take notice.
For the reasons given by the learned trial judge in Ms opinion filed, the judgment is affirmed.